Exhibit 2.1 Execution Version ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (“ Agreement ”) is entered into as of the 1st day of June, 2017, by and among Hickok Acquisition A LLC, an Ohio limited liability company (“ Buyer ”), Air Enterprises Acquisition LLC, a Delaware limited liability company (“ Seller ”), and A . Malachi Mixon, III and William M. Weber, each an individual and a member of Seller (each a “ Member ,” and collectively with Seller, the “ Seller Parties ”). RECITALS : WHEREAS, Seller is engaged in the business of designing, engineering, manufacturing and installing commercial, institutional, and industrial custom air handling solutions worldwide (the “ Business ”). WHEREAS, on the terms and subject to the conditions of this Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, substantially all of Seller’s assets used by Seller in the operation of the Business, and Seller desires to assign to Buyer, and Buyer desires to assume from Seller, certain specified liabilities of Seller related to the Business. WHEREAS, the Members own membership interests of Seller and will directly benefit from the transactions contemplated hereby. NOW, THEREFORE, in consideration of the mutual representations, warranties, covenants and agreements set forth in this Agreement, Buyer and Seller Parties hereby agree as follows: ARTICLE 1 Definitions Definitions . Certain terms used in this Agreement shall have the meanings set forth in Article 9, or elsewhere herein as indicated in Article 9. Accounting Terms . Accounting terms used in this Agreement and not otherwise defined herein shall have the meanings attributed to them under GAAP, except as may otherwise be specified herein. ARTICLE 2 Purchase and Sale Purchase and Sale . Acquired Assets . On the terms and subject to the conditions contained herein, Seller hereby sells, assigns, transfers and delivers to Buyer, and Buyer hereby purchases, acquires and accepts from Seller, free and clear of all Liens (other than Permitted Liens), all of Seller’s right, title and interest in and to all of Seller’s assets, properties, rights and claims that are used in or related to Seller’s conduct of the Business (other than the Excluded Assets) (the “ Acquired Assets ”), including, without limitation, the following: (a) Accounts Receivable . All accounts receivable and all notes, bonds and other evidences of indebtedness in favor of Seller and rights to receive payments arising out of sales and services rendered, including any rights of Seller with respect to any third party collection procedures or any other actions or proceedings which have been commenced in connection therewith, together with the proceeds in respect of any of the foregoing (the “ Accounts Receivable ”); (b) Inventory . Any and all inventory used in or held for use in the Business, including, without limitation, any samples, raw materials, work in progress, accessories, supplies, spare parts, finished products, shipping containers, labels, packaging materials, and any prepaid inventory, whether in the possession of Seller, on consignment or otherwise in the possession of a third party, or in transit to Seller (the “ Inventory ”); (c) Fixed Assets . All machinery, equipment, furniture, furnishings, molds, fixtures, tools, dies, vessels, vehicles, computers and other tangible personal property used in or related to Seller’s conduct of the Business, including, without limitation, all Fixed Assets located at the Akron Facilities, which include all Fixed Assets set forth on Schedule 2.1.1(c ) (collectively, the “ Fixed Assets ”); (d) Business Intellectual Property . All Intellectual Property owned or used by Seller in its operation of the Business, including, without limitation, the name “Air Enterprises” and any variation or derivation thereof (collectively, the “ Business Intellectual Property ”), together with the goodwill and right to sue third-parties for past infringement or improper, unlawful or unfair use or disclosure of the Business Intellectual Property; (e) Assumed Contracts . To the extent transferable, the Contracts to which Seller is a party that are related to its operation of the Business and that are set forth on Schedule 2.1.1(e) (collectively, “ Assumed Contracts ”); (f) Books and Records . Subject to Section 7.1.4 and other than the Excluded Records, all of the books and records of Seller related to the Acquired Assets or the Business, including business records, files, research material, tangible data, documents, payroll and personnel records with respect to the Transferred Employees (to the extent permitted by Law), invoices, customer lists, vendor lists, service provider lists, sales and sales promotional data, advertising materials, credit information, cost and pricing information, customer and supplier lists and reference catalogs, in each case whether in written or electronic form; provided , that to the extent such books and records are not reasonably separable from documents or databases that do not relate exclusively to the Business, copies of such books and records shall be provided to Buyer; (g) Listings . All interests in and to telephone and fax numbers, post office boxes and all listings in all telephone books and directories, stationery, forms, labels, shipping materials, catalogs, brochures, art work, photographs, digital marketing materials and advertising and promotional materials used in or related to the Business, whether in written or electronic form; 2 (h) Permits . To the extent transferable, all Permits held by Seller that are required by Governmental Authorities and used in Seller’s operation of the Business or the operation of the Acquired Assets (the “ Acquired Permits ”); (i) Prepaid Assets . All prepaid assets and other similar items, including prepaid expenses, security deposits, deferred charges, advance payments and other prepaid items, in each case related to the Business (the “ Prepaid Assets ”); (j) Customer Deposits . All prepaid deposits of any customers of the Business; (k) Claims . Except for any claims arising under insurance policies of Seller, all rights, claims, causes of action (including, without limitation, rights of recovery, rights of setoff, rights of recoupment and other rights of any kind against third parties) and choses in action of Seller relating to any of the Acquired Assets, the Business or the Assumed Liabilities, along with any and all recoveries by settlement, judgment or otherwise in connection with same; (l) Warranties . All of Seller's rights in, to and under third party warranties and guarantees extended by suppliers, vendors, contractors, manufacturers and licensors that are part of any of the Acquired Assets, the Business or the Assumed Liabilities; (m) Goodwill . Any and all goodwill and going concern value associated with the Business or the Acquired Assets; (n) UPC Codes . All Global Trade Item Numbers or Universal Product Codes related to the Acquired Assets and/or the Business; (o) Club Membership . One of Seller’s memberships to Firestone Country Club associated with Glenn Swartz; and (p) Other Asse ts . All other assets of Seller used in or related to its operation of the Business (unless included in the Excluded Assets). Excluded Assets . The following assets, properties, rights, Contracts and claims, wherever located, whether tangible or intangible, real or personal, of Seller (whether or not related to, or used by Seller in its operation of, the Business) are not included in the definition of Acquired Assets and are not being sold, assigned, transferred or delivered to Buyer (collectively, the “ Excluded Assets ”): (a) Cash; Bank Accounts . All cash, cash equivalents, marketable securities and similar investments, bank accounts, lockboxes and deposits of Seller; (b) Claims . All rights, claims, causes of action (including, without limitation, rights of recovery, rights of setoff, rights of recoupment and other rights of any kind against third parties) and choses in action of Seller relating to any of the Excluded Assets or Retained Liabilities and all such claims arising under insurance policies of Seller (including, for the avoidance of doubt, all such claims arising out of the operation of the Business prior to the Closing), along with any and all recoveries by settlement, judgment or otherwise in connection with same; 3 (c) Warranties . All of Seller's rights in, to and under third party warranties and guarantees extended by suppliers, vendors, contractors, manufacturers and licensors that are part of any of the Excluded Assets or Retained Liabilities; (d) Insurance Policies . All insurance policies of Seller and all claims and rights of Seller under such insurance policies, whether or not related to the Business; (e) Seller Plans . All rights and interest in and under the Seller Plans (including any pension and 401(k) plans); (f) Tax Refunds and Deposits . All (i) claims for and rights of Seller to receive Tax refunds and (ii)Tax deposits; (g) Transaction Documents . All rights of Seller under this Agreement, the other agreements and instruments executed and delivered in connection with this Agreement, and the transactions contemplated hereby or thereby; (h) Excluded Records . (i) Seller’s minute books, stock books and other organizational records having to do with the formation and capitalization of Seller, (ii) any personnel records and other records relating to the employees of Seller that Seller is required by Law to retain in its possession, and (iii)Tax Returns of Seller (collectively, the “ Excluded Records ”); (i) Capital Stock . All capital stock or other equity interests of Seller owned by Seller in any other Person; (j) Excluded Contracts . Any Contracts which are not included among the Assumed Contracts (the “ Excluded Contracts ”), including, without limitation, the Leases; (k) Other Excluded Assets . The assets set forth on Schedule 2.1.2(k ) ; and (l) Other Assets . All assets of Seller or any of its Affiliates relating exclusively to the Retained Businesses. Assumed Liabilities . Buyer hereby assumes and agrees to pay, perform and discharge when due only the following Liabilities of Seller, and in each case only to the extent such Liabilities arise exclusively from the operation the Business (the “ Assumed Liabilities ”): (a) Trade Payables . All trade accounts payable of Seller related exclusively to the Business that: (i) are not outstanding in excess of Seller’s normal and customary periods for payment as of the Closing and in no event more than one hundred twenty (120) days old, (ii) arose in the ordinary course of the Business, and (iii) remain unpaid at the Closing, all as specifically set forth on Schedule 2.1 .3 (a) (the “ Trade Payables ”); 4 (b) A ssumed Contracts. The performance or payment obligations arising after the Closing under the Assumed Contracts to the extent (i) such performance or payment obligations accrue, relate and are to be performed solely after the Closing, (ii) such performance or payment obligations are not related to a breach of an Assumed Contract that occurred prior to the Closing, and (iii) the corresponding benefits of such Assumed Contracts are validly assigned to and received by Buyer; and (c) Accrued Liabilities . Those accrued liabilities of Seller relating exclusively to the Business incurred in the ordinary course of business and specifically listed by account set forth on Schedule 2.1.3(c) (the “ Assumed Accrued Liabilities ”). Retained Liabilities . Notwithstanding anything in this Agreement to the contrary, except for the Assumed Liabilities, Buyer is not assuming and will not become responsible for any Liabilities of Seller, whether or not related to the Business (the Liabilities being retained by Seller are hereinafter collectively referred to as the “ Retained Liabilities ”). No disclosure bySeller contained in the Disclosure Schedules will in any way affect Seller’s obligations hereunder with respect to theRetained Liabilities. A non-exclusive list of theRetained Liabilities is set forth below: (a) Transaction Documents . Any of Seller’s Liabilities under this Agreement or the Seller Ancillary Agreements; (b) Expenses . Any of Seller’s Liabilities for expenses or fees incident to or arising out of the negotiation, preparation, approval or authorization of this Agreement or the consummation (or preparation for the consummation) of the transactions contemplated hereby (including all attorneys’ and accountants’ fees and brokerage fees), including without limitation, any unpaid change of control or severance obligations of Seller; (c) Taxes . Any Liability of Seller for Taxes, including any Liability of Seller for any amount of federal, state, local or other Taxes which are imposed on or measured by the income of Seller for any period; (d) Product Liability . All Liabilities to customers or third parties with respect to services performed by Seller prior to the Closing or products manufactured, sold, assembled, distributed or leased by Seller prior to the Closing, without regard to (i) the basis or theory of claim (negligence, strict tort, breach of express or implied warranty, fraud or failure to warn, test, inspect or instruct, infringement claims and any related claims, or otherwise), (ii) the nature of the damages sought (property damage, economic loss, personal injury, wrongful death or other), or (iii) whether the claim arose or is asserted before or after the Closing; (e) Employees . All Liabilities arising out of the employment relationship between Seller and any of its employees or former employees existing at any time, whether before or after the Closing, including, without limitation, all Liabilities relating to any Seller Plan or other Plan sponsored or maintained by Seller at any time or to which Seller has made contributions, all severance claims of any employee of Seller (including, without limitation, such claims relating to or resulting from the consummation of the transactions contemplated hereby) and all workers’ compensation or EEOC claims, demands, investigations or proceedings relating to matters which occurred prior to the Closing; 5 (f) Past Violations . Any of Seller’s Liabilities (i) arising by reason of any violation or alleged violation of any Law or any requirement of any Governmental Authority or (ii) arising by reason of any breach or alleged breach by Seller of any Contract, Permit or Order; (g) Litigation . Any of Seller’s Liabilities relating to any legal action, litigation, proceeding or claim arising out of or in connection with Seller’s conduct of the Business or any other conduct of Seller, Seller’s officers, directors, employees, consultants, agents or advisors on or prior to the Closing Date; (h) Environmental . Any Liability arising under Environmental Law and relating to or arising from Seller, whether or not related to the Business or the Acquired Assets prior to the Closing Date, including, but not limited to, any such Liability relating to or arising from (i) the Leased Real Property or any other real property presently or formerly owned, operated or leased by Seller, (ii) the off-site transportation, disposal or arranging for the off-site disposal of any Hazardous Materials, (iii) the release of Hazardous Materials in, at, on, from or emanating from the Leased Real Property or any other real property presently or formerly owned, operated or leased by Seller, or (iv) the actual or alleged violation of any Environmental Law; (i) Successor Liabilit y . Any Liabilities which Buyer may become liable for as a result of or in connection with the failure by Buyer or Seller to comply with any bulk sales or bulk transfers laws or as a result of any “defacto merger” or “successor-in-interest” theories of liability; (j) Indebtedness . All of Seller’s indebtedness, including the current portion of any long-term debt and any working capital line, Liabilities related to notes payable, mortgages, term loans, equipment loans, cash overdrafts, revolver borrowings and loans or payables to any shareholder of Seller (or any relative of any such shareholder) or any employee or Affiliate of Seller, or any other obligation for borrowed money, and any interest related to any of the foregoing (“ Indebtedness ”); (k) Accounts Payable and Accrued Liabilities . All accounts payable or accrued liabilities of Seller other than the Trade Payables and the Assumed Accrued Liabilities; (l) Excluded Contracts . All Liabilities under any Contract other than the Assumed Contracts and under any Permit other than the Acquired Permits; (m) Excluded Assets and Retained Businesses . Any Liability relating to any of the Excluded Assets and/or the Retained Businesses (including, without limitation, under any Seller Plans, Contracts or understandings related thereto); and (n) Other Liabilities . Any other Liability of Seller not expressly assumed by Buyer pursuant to Section 2.1.3 above. 6 Consideration . Purchase Price . The aggregate consideration to be paid by Buyer to Seller in consideration of the Acquired Assets shall consist of: (a)Ten Million Two Hundred Fifty Thousand Dollars ($10,250,000) ( the “ Purchase Price ”); and (b)the assumption by Buyer of the Assumed Liabilities. Allocation of the Purchase Pric e . The allocation of the Purchase Price and Assumed Liabilities among the Acquired Assets for purposes of Section 1060 of the Internal Revenue Code are as set forth on Schedule2. 3 , and Buyer and Seller agree to be bound by such fair market value determination and allocation and to complete and attach Internal Revenue Service Form 8594 to their respective Tax Returns accordingly. ARTICLE 3 Representations and Warranties Concerning the Business The Seller Parties, on a joint and several basis, hereby represent and warrant to Buyer as follows: Organization; Authority and Enforceability . 3.1.1Seller is a limited liability company duly organized, validly existing, and in good standing under the Laws of the State of Delaware. Seller has all requisite power and authority to own and lease its assets, including the Acquired Assets, and to operate the Business as the same are now being owned, leased and operated. Seller is duly qualified or licensed to do business as a foreign entity in, and is in good standing in, each jurisdiction in which the nature of the Business or the ownership of its assets or properties requires it to be so qualified or licensed, which jurisdictions are set forth on Schedule 3.1.1(a) . Seller has provided to Buyer a true, complete and correct copy of the Charter Documents, as currently in effect, of Seller. Schedule 3.1.1(b) sets forth the capitalization of Seller, and all of the issued and outstanding capital stock of Seller is owned by the Shareholders, as set forth on Schedule 3.1.1(b) . Seller does not have any ownership interest in any other Person, is not a member of any partnership or joint venture, and has never operated as a subsidiary or division of another Person. 3.1.2Each Seller Party has full legal power, authority and capacity to execute, deliver and perform this Agreement and each other agreement, instrument and document to be executed and delivered by such Seller Party in connection herewith (collectively, the “ Seller Ancillary Agreements ”), and to consummate the transactions contemplated hereby and thereby. The execution, delivery and performance of this Agreement and each Seller Ancillary Agreement by each Seller Party, as applicable, has been duly and validly authorized and approved by all necessary action (corporate or otherwise) on the part of such Seller Party. This Agreement and each Seller Ancillary Agreement constitutes the legal, valid, and binding obligation of each Seller Party, as applicable, enforceable against each Seller Party, as applicable, in accordance with their terms, except as enforceability may be limited by applicable equitable principles (whether applied in a proceeding at Law or in equity) or by bankruptcy, receivership, insolvency, reorganization, moratorium, or similar Laws affecting creditors’ rights generally (“ Enforceability Exceptions ”). 7 Noncontravention . Consents . Except as set forth on Schedule 3.2.1 , no waiver, approval, consent or permit of, or filing with or notice to, any Person or Governmental Authority is required in connection with the transaction contemplated hereby or the execution, delivery or performance by any Seller Party of this Agreement or any other agreement or document delivered by or on behalf of any Seller Party in connection herewith. No Conflicts . Except as set forth on Schedule 3.2.2 , no action taken or required to be taken by or on behalf of any Seller Party in connection herewith, including, but not limited to, the execution, delivery and performance of this Agreement and each Seller Ancillary Agreement: (a) gives rise to a right of any party to accelerate, amend, modify, or terminate, or require payments under, or require the authorization, consent or approval from any third party or result in the creation of a Lien upon any of the Acquired Assets, pursuant to any Permit or Contract to which any Seller Party is a party or under which any Seller Party is bound; (b) disrupts or impairs any business relationship which any Seller Party has related to the Business with any dealer, distributor, sales representative, supplier or customer; (c) conflicts with or violates: (i) any Law; (ii) the Charter Documents of Seller; (iii) any Contract by which any Seller Party is bound or to which any of the Acquired Assets are subject; or (iv) any order, arbitration award, judgment, decree or other similar restriction to which any Seller Party is subject; or (d) constitutes an event which, after notice or lapse of time or both, could result in any of the foregoing. Financial Statements . 3.3.1Attached as Schedule 3.3. 1 is a true, correct and complete copy of the internally prepared, unaudited balance sheet of Seller as of May 31, 2017 (the “ Closing Balance Sheet ”). The Closing Balance Sheet has: (a)been prepared in all material respects in accordance with GAAP, consistently applied, without modification of the accounting principles used in the preparation thereof throughout the periods presented, except for the absence of normal disclosures made in footnotes and for normal year-end adjustments which are not material, individually or in the aggregate; and (b)presents fairly the financial position of Seller and the Business as of the Closing Date and the results of operations for the period then ended. The Closing Balance Sheet is consistent in all material respects with the books and records of Seller (which books and records are true and complete in all material respects), and there have been no material changes to the financial position of the Seller as set forth on the Closing Balance Sheet. 8 3.3.2 Attached as Schedule 3.3. 2 are true, correct and complete copies of the (a)reviewed financial statements of Seller as of and for the fiscal year ended December 31, 2015 prepared by Seller’s external accountants, and internally prepared, unaudited financial statements of Seller as of and for the fiscal year ended December 31, 2016 (the “ Annual Financial Statements ”), and (b)the internally prepared, unaudited financial statements of Seller as of and for the four (4) month period ended April 30, 2017 (the “ Interim Statements ,” and together with the Annual Financial Statements, the “ Financial Statements ”). The Financial Statements have: (a)been prepared in all material respects in accordance with GAAP, consistently applied, without modification of the accounting principles used in the preparation thereof throughout the periods presented, except with respect to the Interim Financial Statements, for the absence of normal disclosures made in footnotes and for normal year-end adjustments which are not material, individually or in the aggregate; and (b)present fairly the financial position of Seller and the Business as of the dates indicated and the results of operations for the periods then ended. The Financial Statements are consistent in all material respects with the books and records of Seller (which books and records are true and complete in all material respects). The unaudited balance sheet of Seller as of April 30, 2017 and included in the Interim Financial Statements is herein referred to as the “ Acquisition Balance Sheet .” 3.3.3 Seller does not have any debt, liabilities or obligations whatsoever related to the Business (whether or not accrued, absolute, contingent, unliquidated or otherwise, whether due or to become due and regardless of when asserted) other than those (i)specifically reflected on and fully reserved against on the face of the Acquisition Balance Sheet, (ii) incurred in the ordinary course of business since the date of the Acquisition Balance Sheet (none of which relates to breach of Contract, breach of warranty, tort, infringement, or violation of Law), or (iii) pursuant to the Seller Plans, Leases or Contracts and not resulting from a breach pursuant to, or violation of Law related to, such items by Seller. Absence of Certain Changes . Since December 31, 2016, (i) there has occurred no fact, event or circumstance which has had or could reasonably be expected to have a Material Adverse Effect and (ii) the Business has been conducted in the ordinary course of business, consistent with past practice. Without limiting the generality of the foregoing, except as set forth on Schedule 3.4 , since December 31, 2016, Seller has not, with respect to the Business or the Acquired Assets: (a)other than with respect to the sale of inventory in the ordinary course of business consistent with past practice, sold, assigned, transferred, leased, licensed or otherwise encumbered any of its tangible or intangible assets related to the Business; (b)made or granted any bonus or any wage or salary increase to any employee or group of employees of the Business; (c)suffered any extraordinary losses, waived any rights of value or cancelled any debts or claims (whether or not in the ordinary course of business or consistent with past practice) related to the Business in excess of Ten Thousand Dollars ($10,000) in the aggregate; (d)made capital expenditures or commitments therefor related to the Business that amount to more than Ten Thousand Dollars ($10,000) individually or Twenty Five Thousand Dollars ($25,000) in the aggregate; (e)made any material loans or advances to, guaranties for the benefit of, or any investments in, any Person related to the Business (other than advances to employees in the ordinary course of business consistent with past practice); 9 (f)made any material change to its reporting or accounting methods, principles, policies or practices related to the Business, including (x) Tax reporting or accounting, (y) depreciation or amortization policies or rates, or (z) the payment of accounts payable or the collection of Accounts Receivable; (g)instituted or permitted any material change in the conduct of the Business, or any material change in its method of purchase, sale, lease, management, marketing, promotion or operation; (h)taken any action, or failed to take any action, that has had or would reasonably be expected to have the effect of accelerating to pre-Closing periods a material amount of sales to customers or other revenues related to the Business that would otherwise be expected to take place or be incurred after the Closing; (i)suffered any theft, damage, destruction or loss (without regard to any insurance) of or to any tangible asset or assets which would have been included in the Acquired Assets and having a value in excess of Ten Thousand Dollars ($10,000) individually or Twenty Five Thousand Dollars ($25,000) in the aggregate; (j)amended, canceled, terminated, relinquished, waived or released any Contract related to the Business; or (k)agreed, whether orally or in writing, to do any of the foregoing. Taxes . All Tax Returns of Seller required by any Governmental Authority to be filed in connection with the Business or the Acquired Assets have been timely filed, and all such Tax Returns are correct and complete. All Taxes of Seller relating to the Business or the Acquired Assets have been paid, other than Taxes which are not yet due or which, if due, are not yet delinquent, are being contested in good faith or have not been finally determined, and which are specified on Schedule 3.5 . There are no Tax claims, audits or proceedings pending or, To Seller’s Knowledge, threatened, in connection with the Business or the Acquired Assets. There are not currently in force any extensions of time with respect to the dates on which any Tax Return relating to the Business or the Acquired Assets was or is due to be filed by Seller, or any waivers or agreements for the extension of time for the assessment or payment of any Tax relating to the Business or the Acquired Assets. With respect to the Business, Seller has withheld or collected from each payment made to each of its employees the amount of all Taxes required to be withheld or collected therefrom and Seller has paid the same when due to the proper Governmental Authorities. 10 Employees . Except as set forth on Schedule 3.6 (a) , there are no, and in the past five(5) years, there have been no pending or, To Seller’s Knowledge, threatened controversies, grievances or claims by any employee or former employee of Seller related to the Business with respect to his or her employment, termination of employment, compensation or benefits (other than routine claims for benefits under the Seller Plans in the ordinary course) . Seller has not been or a party to, or bound by, any collective bargaining agreement with any labor organization, nor is there currently or has there been in the past three (3) years, any pending or, To Seller’s Knowledge, threatened union organizational activities or proceedings with respect to employees of Seller related to the Business. No labor strike, slowdown or stoppage is pending or, To Seller’s Knowledge, threatened against Seller with respect to the Business. Seller is in compliance in all material respects with all Laws with respect to the Business relating to the employment of labor, including all such Laws relating to wages, hours, the Worker Adjustment and Retraining Notification Act of 1988, as amended (the “ Warn Act ”), or similar foreign Law, collective bargaining, discrimination, civil rights, safety and health, workers’ compensation, engagement of independent contractors (including the classification of individuals as employees or independent contractors) and the withholding and payment of income and employment Taxes and any similar Tax . There has been no “mass layoff” or “plant closing” as defined by the WARN Act or any similar layoff or closing as defined by any foreign Law with respect to the Business in the past two (2) years. Schedule 3.6 (b) sets forth a complete list of all employees of Seller related to the Business, including their ages, dates of hire, years of service credited under each applicable Seller Plan for purposes of eligibility, vesting and accrual of benefits as appropriate, accrued vacation, compensation (and whether hourly or salaried) and exempt or non-exempt status. Employee Benefit Plans and Other Compensation Arrangements . A description of the Seller Plans is set forth on Schedule , and complete and correct copies of all written Seller Plans and related trusts and amendments thereto, and summary plan descriptions and summaries of material modifications thereof, if any, and summaries of all oral Seller Plans have been delivered to Buyer. None of the Seller Plans is a Multiemployer Plan or Pension Plan, nor has Seller or any ERISA Affiliate of Seller ever been a sponsor of, or been obligated to make contributions to, any such Plan. All of the Seller Plans and any related trusts currently satisfy, and for all prior periods have satisfied, in form and operation, all requirements for any Tax-favored treatment intended for such Seller Plan or trust or applicable to Seller Plans or trusts of its type, including, as applicable, Sections 105, 106, 125, 401(a), 401(k) and 501 of the Code and no reportable event (within the meaning of Section 4043 of ERISA) has occurred or is expected to occur with respect thereto. All of the Seller Plans have been operated in compliance in all material respects with their respective terms and all Laws, and all contributions to any Seller Plan required by Law or Contract have been timely made. None of the Seller Plans provide life insurance, medical or other welfare benefits to persons who are not current employees of Seller or their dependents, except as required by Part 6 of Title I of ERISA or any similar state Law. Seller has retained the right to unilaterally amend or terminate each Seller Plan to the fullest extent permitted by Law. Seller has never had any ERISA Affiliate. There are no pending or, to the To Seller’s Knowledge, threatened claims by or on behalf of any of the Seller Plans or by any employee, beneficiary or alternate payee with an interest under any Seller Plan (other than routine claims for benefits). Seller does not have any Liability with respect to any Plan related to the Business, other than for contributions, payments or benefits due in the ordinary course under the Seller Plans, none of which are overdue. No event has occurred and no condition exists that would subject Buyer or the Acquired Assets, either directly or by reason of Seller’s affiliation with any affiliate, to any Tax, fine, Lien, penalty or other Liability imposed by ERISA, the Code or other applicable Laws with respect to any Plan. Seller does not maintain any Seller Plan under which it would be obligated to pay benefits, or under which any benefit would become accelerated or vested, because of the consummation of the transactions contemplated by this Agreement. No Seller Plan or related obligation is required to be transferred or assigned to Buyer by operation of law or otherwise. 11 Permits; Compliance with Laws . Except as set forth on Schedule 3.8(a) , Seller has complied and is in compliance in all material respects with all applicable Laws related to the Business, and possesses and has possessed and is and has been in compliance in all material respects with, all licenses, permits, registrations, certificates of occupancy, approvals, authorizations, qualifications, consents and certificates from any Governmental Authority which are required under applicable Law with respect to the operation of the Business as currently or as it has, from time to time, been conducted (collectively, “ Permits ”). Each Permit is listed on Schedule3.8(b) . Except as set forth on Schedule 3.8(a) , Seller has not received any notice from any Person in the past five (5) years alleging any noncompliance with any applicable Law or Permit related to the Business. Each such Permit is valid and in full force and effect, and none of the Permits will lapse, terminate, expire or otherwise be impaired (as they relate to the right or authorization of any of Seller) as a result of the performance of this Agreement by Seller, or the consummation of the transactions contemplated hereby. With respect to the Business, neither Seller nor any shareholders, members, officers, directors, executives, representatives, agents or employees of Seller (i)has used or is using any corporate funds for any illegal contributions, gifts, entertainment or other unlawful expenses relating to political activity, (ii) has used or is using any corporate funds for any direct or indirect unlawful payments to any foreign or domestic government officials or employees applicable to Seller, (iii) has violated or is violating any provision of the United States Foreign Corrupt Practices Act of 1977, as amended, or any similar law under any jurisdiction, (iv) has established or maintained, or is maintaining, any unlawful fund of corporate monies or other properties, (v) has made any bribe, unlawful rebate, payoff, influence payment, kickback or other unlawful payment of any nature or (vi) has violated any anti-boycott provisions of any applicable Law or other applicable Laws relating to exports and embargos. Real and Personal Properties . Real Property . (a)Seller does not own any real property. (b)
